Case 6:20-bk-02815-LVV Doc2_ Filed 05/20/20 Page 1of1

United States Bankruptcy Court
Middle District of Florida

Inre _ Vargas & Morejon, LLC Case No.
Debtor(s) Chapter 7

CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for _ Vargas & Morejon, LLC _ in the above captioned action, certifies that the following is
a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s’) equity interests, or states that there are no entities to report under FRBP 7007.1:

@ None [Check if applicable]

May 20, 2020 Is/ James Skow
Date James Skow 113190

Signature of Attorney or Litigant
Counsel for Vargas & Morejon, LLC
James Skow, P.A.

139 Executive Circle

Suite 103

Daytona Beach, FL 32114

(386) 310-4894 Fax:(386) 310-4895
jskow@skowlaw.com

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com

Best Case Bankruptcy

 

 

 
